Citation Nr: 0517427	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  03-27 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for postoperative 
chondromalacia, right knee, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1992 to 
October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In April 2005 the veteran appeared at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking an increased disability rating for 
postoperative chondromalacia, right knee.  At her April 2005 
hearing, the veteran testified that the symptomatology 
associated with her right knee disability had increased in 
severity since her last VA medical examination in April 2003.   
Moreover, the veteran's representative requested that the 
veteran be afforded an additional VA examination to determine 
the current severity of her disability and in order to 
warrant consideration of entitlement to an increased 
disability rating under 38 C.F.R. § 4.71(a), Diagnostic Code 
5257.  While a new examination is not required simply because 
of the passage of time since the last examination, a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination to 
determine the extent and severity of her 
current right knee disability.  The 
claims file must be made available to the 
examiner to review in conjunction with 
the examination.  The examiner should 
determine the extent and severity of the 
veteran's knee disability and report all 
examination findings to allow for 
evaluation under VA's diagnostic 
criteria.  All medically appropriate 
diagnostic tests should be conducted, 
including x-ray images, and a detailed 
rationale for all opinions expressed 
should be provided. 

2.  After completion of the above actions 
and any additional development which the 
RO may deem necessary, the RO should then 
review the issue of entitlement to 
increased rating for chondromalacia of 
the right knee and determine if a higher 
rating is warranted under all applicable 
diagnostic codes.  If the benefit sought 
is not granted, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  Claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




